By the Court, upon rehearing:
The opinion heretofore rendered will remain as the opinion of the court upon the points therein decided, the rehearing having been limited to the question reserved in the opinion—the question of interest.
The defendant is entitled, in our opinion, to interest upon the price to be paid for the land—$6,000—from the date of the lease, at the rate of one per cent, per month, the amount of the payments of rent to be deducted from the interest, (Fry on Spec. Pcrf. sec. 919) and also to interest at the legal rates, upon the *51several sums that the defendant may have paid for taxes levied upon the land since the date of the lease.
Judgment and order reversed, and cause remanded for a new trial. Remittitur forthwith-.